On Motion for Rehearing.
HAWKINS, J.
In his motion for rehearing appellant challenges the correctness of our conclusions in a number of particulars. The original opinion will disclose that every contention made by appellant on original submission had that painstaking consideration which the severity of the penalty demanded. An examination of appellant’s motion leads to no change in the conclusions heretofore expressed. We perceive no occasion for writing further upon the questions again urged by appellant.
The motion for rehearing is overruled.